        Case 1:19-cr-00603-KPF Document 59 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


                                                    19 Cr. 603-1 (KPF)
                   -v.-
                                                          ORDER
MUNIF AHMED,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Trial in this matter is currently scheduled to commence on February 8,

2021. However, the trial calendar for this District now requires that trial in

this matter commence on February 2, 2021. Accordingly, it is hereby

ORDERED that the following revised trial schedule will be in effect as to

Defendant Munif Ahmed:

            •     Trial will commence on February 2, 2021, at 9:00 a.m.;

            •     The parties’ respective jury charge requests, proposed voir

                  dire questions, and any motions in limine will be due

                  January 5, 2021;

            •     Any opposition papers to motions in limine will be due

                  January 12, 2021; and

            •     The final pretrial conference will be scheduled for January

                  21, 2021, at 3:00 p.m. in Courtroom 618 of the Thurgood

                  Marshall Courthouse, 40 Foley Square, New York, New York.
      Case 1:19-cr-00603-KPF Document 59 Filed 12/11/20 Page 2 of 2




    SO ORDERED.

Dated: December 11 2020
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                   2
